Broyles, C. J.
The bill of exceptions was certified on December 19, 1935, and was filed in the office of the clerk of the trial court on January 9, 1936. Not having been filed within the fifteen days from the date of the certificate of the judge, in compliance with the mandatory requirements of the statute, this court is without jurisdiction, and the writ of *324error must be dismissed. Code of 1933, § 6-1001; Jones v. State, 7 Ga. App. 694 (67 S. E. 835) ; Lawrence v. State, 8 Ga. App. 373 (69 S. E. 29) ; Foote & Davies Co. v. Evans Furniture Co., 10 Ga. App. 194 (72 S. E. 1098) ; Woods v. State, 11 Ga. App. 383 (75 S. E. 491).
Decided April 30, 1936.
Roberts & Roberts, for plaintiff in error.
Henry H. West, solicitor-general, E. W. Roberts, contra.

Writ of error dismissed.


MacIntyre and Querry, JJ., concur.